
	
		II
		111th CONGRESS
		1st Session
		S. 1166
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to designate part or all of any income tax refund to support
		  reservists and National Guard members.
	
	
		1.Short titleThis Act may be cited as the
			 Voluntary Support for Reservists and
			 National Guard Members Act.
		2.Designation of
			 overpayments to support reservists and National Guard members
			(a)DesignationSubchapter
			 A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new part:
				
					IXDesignation of
				overpayments to Reserve Income Replacement Program
						
							Sec. 6097. Designation.
						
						6097.Designation
							(a)In
				generalIn the case of an individual, with respect to each
				taxpayer’s return for the taxable year of the tax imposed by chapter 1, such
				taxpayer may designate that a specified portion (not less than $5) of any
				overpayment of tax for such taxable year be paid over to the Reserve Income
				Replacement Program (RIRP) under section 910 of title 37, United States
				Code.
							(b)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year only at the time of filing the return of the
				tax imposed by chapter 1 for such taxable year. Such designation shall be made
				in such manner as the Secretary prescribes by regulations except that such
				designation shall be made either on the first page of the return or on the page
				bearing the taxpayer’s signature.
							(c)Overpayments
				treated as refundedFor purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated as—
								(1)being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is filed, and
								(2)a contribution
				made by such taxpayer on such date to the United
				States.
								.
			(b)Transfers to
			 Reserve Income Replacement ProgramThe Secretary of the Treasury
			 shall, from time to time, transfer to the Reserve Income Replacement Program
			 (RIRP) under section 910 of title 37, United States Code, the amounts
			 designated under section 6097 of the Internal Revenue Code of 1986, under
			 regulations jointly prescribed by the Secretary of the Treasury and the
			 Secretary of Defense.
			(c)Clerical
			 amendmentThe table of parts for subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					
						Part IX. Designation of overpayments to
				Reserve Income Replacement
				Program
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
